Citation Nr: 0616113	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
(DM).

2.  Entitlement to service connection for arthritis, claimed 
as secondary to service-connected DM.

3.  Entitlement to an initial rating in excess of 30 percent 
for right upper extremity peripheral neuropathy with carpal 
tunnel syndrome.

4.  Entitlement to an initial rating in excess of 30 percent 
for left upper extremity peripheral neuropathy with carpal 
tunnel syndrome.

5.  Entitlement to an initial rating in excess of 40 percent 
for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 40 percent 
for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2002 rating action that 
denied service connection for peripheral neuropathy of both 
upper and lower extremities, hypertension, and arthritis, 
each claimed as secondary to the service-connected DM.  A 
Notice of Disagreement (NOD) was received in March 2002.  By 
rating action of May 2002, the RO granted service connection 
and assigned a 10 percent rating, each, for peripheral 
neuropathy of both upper and lower extremities, effective May 
8, 2001.   ned an initial 10 percent rating.  The veteran 
filed an NOD with the initial ratings assigned later in in 
May 2002.    A Statement of the Case (SOC) was issued in 
September 2002, and a Substantive Appeal was received in 
October 2002.

In December 2002, an informal conference with a RO Decision 
Review Officer was held in lieu of a personal hearing.  

By rating action of December 2002, the RO expanded the grants 
of service connection to included carpal tunnel syndrome; 
assigned higher initial ratings of 30 percent, each, 
peripheral neuropathy of each upper extremity; and assigned 
higher initial ratings of 40 percent, each, for , andthe 
grants of service connection were expanded to include carpal 
tunnel syndrome; the initial rating for each lower extremity 
was increased to 40 percent.  .  A Supplemental SOC (SSOC), 
reflecting the RO's denial of any higher ratings, was issued 
in January 2003.

Because the appeal involves requests for higher initial 
ratings following grants of service connection, the Board has 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO granted higher initial ratings during 
the pendency of the appeal, as higher ratings are available 
for each disability, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims for 
higher initial ratings remain viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993); 

In November 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the August 2005 supplemental SOC 
(SSOC) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The only medical opinion on the question of a medical 
relationship between hypertension and service-connected DM, 
and between arthritis and service-connected DM, weighs 
against each claim.  

3.  Since the May 2001 effective date of the grant of service 
connection, the veteran's right upper extremity peripheral 
neuropathy with carpal tunnel syndrome has been manifested by 
subjective complaints of pain and limitation of motion, with 
objective findings reflective of moderate incomplete 
paralysis.

4.  Since the May 2001 effective date of the grant of service 
connection, the  veteran's left upper extremity peripheral 
neuropathy with carpal tunnel syndrome has been manifested by 
subjective complaints of pain, with objective findings 
reflective of moderate incomplete paralysis.

5.  Since the May 2001 effective date of the grant of service 
connection , the veteran's right lower extremity peripheral 
neuropathy has been manifested by subjective complaints of 
pain, with objective findings reflective of moderately severe 
incomplete paralysis.

6.  Since the May 2001 effective date of the grant of service 
connection , the veteran's right lower extremity peripheral 
neuropathy has been manifested by subjective complaints of 
pain, with objective findings reflective of moderately severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as 
secondary to service-connected DM are not met.  38 U.S.C.A. 
§§  5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2005).  

2.  The criteria for service connection for arthritis as 
secondary to service-connected DM are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2005).  

3.  The criteria for an initial rating in excess of 30 
percent for right upper extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2005).

4.  The criteria for an initial rating in excess of 30 
percent for left upper extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2005).

5.  The criteria for an initial rating in excess of 40 
percent for right lower extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2005).

6.  The criteria for an initial rating in excess of 40 
percent for left lower extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the each claim on appeal 
has been accomplished.

While the  RO issued a pre-rating notice letter in December 
2001, it did not list the issues on appeal.  In a February 
2005 post-rating notice, the RO listed the six issued on 
appeal (two claims for service connection and four claims for 
an initial higher rating) as they appear on the title page of 
this action, and what was required to prove a claim for 
service connection and for a higher initial rating.  The RO 
explained the information and/or evidence required from him 
with respect to his claims for service connection, including 
evidence showing a current disability, as well as evidence 
that establishes a plausible relationship between the claimed 
disability and service.  The RO also explained the 
information and/or evidence required from him with respect to 
his claims for higher initial ratings, as well as VA and/or 
private medical evidence that showed that his service-
connected peripheral neuropathy met the criteria for ratings 
in excess of those assigned.  

Further, through the May 2002 rating decision, a September 
2002 SOC; a January 2003 SSOC,  a February 2005 post-rating 
notice, a May 2005 SSOC, and an August 2005 SSOC, the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of service connection and for the assignment of 
the initial ratings.  After each, they were afforded the 
opportunity to respond.  

Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and for higher 
initial ratings, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the RO's February 2005 post-rating 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the February 2005 
post-rating letter, the RO explained that it needed 
authorization and information-via a completed consent form-
for each non-VA doctor and medical care facility that treated 
him for his claimed disorders.  In this regard, the RO 
specifically identified 6 sources of private medical 
treatment identified in the record.  Further, the RO 
explained that it was responsible for obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, VA hospitals, including private 
facilities where VA authorized it, or from the Social 
Security Administration (SSA).  The RO also notified the 
veteran that he could submit pertinent evidence in support of 
his claims.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
noted above, all four content of notice requirements are met 
in this appeal. n  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the May 2002 rating action on appeal.  However, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this appeal, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's February 2005 post-rating notice letter, 
the rating decision on appeal, the SOC, and the SSOCs.  
Moreover, the RO obtained VA, SSA, and private records.  
After the February 2005 post-rating notice letter, the 
veteran was given another opportunity to provide information 
and/or evidence in support of the appeal before the RO 
readjudicated the claims, as reflected in the May and August 
2005 SSOCs. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran's 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
With respect to the appellant's claims for service 
connection, the RO has not provided any notice regarding the 
degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for hypertension and arthritis secondary 
to service-connected DM, no rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

With respect to the veteran's claims for higher initial 
ratings, a claimant must be informed of the rating formula 
for all possible schedular ratings for an applicable rating 
code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  While the Court also stated that, in claims 
arising out of an original claim for service connection, VA 
notice must include information regarding the effective date 
that may be assigned, and such notice has not explicitly been 
provided in this case, on these facts, such omission is 
harmless.  Id.  In adjudicating the claim for a higher 
initial rating, the Board is considering (as the RO has 
considered) all time periods since the effective date of the 
grant of service connection (which would, by implication, 
involve a consideration of effective date for any higher 
rating granted).  [Parenthetically, the Board notes that 
neither the appellant nor his representative has even 
suggested that the assigned effective date for the grant of 
service connection is being challenged].  Moreover, because, 
in this case, the Board is denying the claims for a higher 
initial rating for peripheral neuropathy of the upper and 
lower extremities, no effective date is being assigned.  

Additionally, the Board finds that all necessary development 
has been accomplished in connection with each claim.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records and VA medical records have been 
associated with the record.  The RO scheduled VA examinations 
in July 2005, and the reports documenting the examinations 
are of record.  The appellant has submitted authorization to 
release private medical records.  After receiving the 
veteran's authorization for release of medical records from 
two private physicians, the RO appropriately requested the 
identified records; the veteran did not submit authorization 
forms for any other medical providers, including those 
identified by the RO in the February 2005 post-rating letter.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on each claim on appeal. 

II.  Secondary Service Connection

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant contends that he has developed hypertension and 
arthritis secondary to his service-connected DM.  However, 
considering the claims for secondary service connection for 
hypertension and arthritis in light of the above-referenced 
legal authority, the Board finds that each claim must be 
denied.  Simply stated, the only medical opinion on the 
question of a medical relationship between each condition and 
service-connected DM weighs against the claim.

The veteran has been has been diagnosed with hypertension and 
arthritis; however , but there is no medical finding that 
either disorder is related to the veteran's active duty 
service or to his service-connected DM.

SSA disability records reveal that the veteran was awarded 
benefits for a psychiatric disorder, and not for hypertension 
or arthritis.  Moreover, the SSA records as well as VA 
outpatient treatment records are negative for any medical 
opinion that links the veteran's hypertension and/or 
arthritis to service or to DM.  

A July 2005 VA examiner opined that the veteran's current 
hypertension was less likely than not caused by or aggravated 
by the veteran's service connection DM.  The doctor explained 
that the veteran had the simultaneous onset of hypertension 
and DM in 1993, and that, currently, the veteran had normal 
renal function and there was no evidence of nephropathy at 
the time of the hypertension diagnosis. The July 2005 VA 
examiner also opined that the veteran's current arthritis was 
less likely than not caused or aggravated by the DM because, 
in review of the medical literature, there was no evidence to 
support a link between arthritis and DM.  This July 2005 VA 
examination report was reviewed by a VA physician who agreed 
with the findings.

The Board ascribes great probative value to the February 2005 
VA examiner's opinion, inasmuch as it was arrived at 
following the review of the veteran's medical history 
documented in the claims file, as well as current examination 
of the veteran.  
The Board also points out that  neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion that supports a 
relationship between arthritis and hypertension and either 
service or service-connected DM. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with these 
claims.  The Board does not doubt the sincerity of the 
veteran's belief that he has arthritis and hypertension as a 
result of his service-connected DM.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layperson without the appropriate medical 
training or expertise, he simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claims for secondary service 
connection for arthritis and hypertension s must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Initial Ratings

A.  Factual Background

According to an April 2002 VA examination report, the veteran 
was diagnosed with diabetic peripheral neuropathy, not only 
clinically but electrically and documented by nerve condition 
and velocity studies.

VA examined the veteran in December 2002.  The veteran 
complained of pain in his lower and upper extremities.  On 
examination, the cranial nerve screening demonstrated no 
significant abnormality.  Motor system examination 
demonstrated about a 1/4 inch difference in the size of the 
left upper extremity compared to the right, with measurements 
taken five inches above the lateral epicondyle.  There was no 
muscle atrophy in the lower extremities.  Muscle strength 
testing demonstrated 4/5 strength in the left upper extremity 
biceps and triceps group.  The distal muscles in the upper 
extremities were 4+/5.  In the lower extremities in the 
proximal lower extremity muscles-the hip girdle muscles-the 
strength measurement was 4-/5.  That was reflected in the 
veteran's inability to rise from a sitting position in a 
standard chair without hoisting himself up with his hands.  
The veteran's station was uncertain, and his gait was 
characterized by trying to walk lightly on his feet as if his 
feet were painful.  The tendon reflexes were absent at the 
ankles and diminished to 1+ throughout in other reflexes.  
Primary sensory evaluation showed diminution of primary 
modalities in the distal lower extremities.

The VA examiner's impression was that the veteran had a 
syndrome of diabetic amyotrophy manifest by profound muscle 
weakness in the proximal lower extremities affecting his hip 
girdles and quadriceps, femoris and hamstring muscles 
primarily.  He had a distal polyneuropathy that was part of 
the same syndrome in the lower extremities and in the upper 
extremities manifested by impaired proprioception and 
vibration primarily and those nerves involved would be 
primarily ulnar and median in the upper extremities and in 
the lower extremities the popliteal division with peroneal 
branches of the sciatic nerve bilaterally.  The veteran's 
chronic pain syndrome was in part and partial of his 
peripheral neuropathy.  While it was not entirely possible to 
separate the carpal tunnel syndrome, it was likely that the 
carpal tunnel syndrome was part in partial of his diabetic 
neuropathy as well.  The examiner also noted that the left 
upper extremity was significantly affected by a proximal 
muscle weakness and atrophy.

Social Security Administration (SSA) records reveal that the 
veteran is receiving disability benefits due to disorders 
other than peripheral neuropathy.  These SSA records are 
negative for findings of a relationship between the veteran's 
current hypertension and rheumatoid arthritis and his 
military service.

VA examined the veteran in July 2005.  The neurological 
examination revealed that the right upper extremity 
demonstrated a normal muscle mass and tone.  Handgrip 
strength was 4/5 and he had difficulty flexing all fingers of 
the right hand and making a strong fist.  There was no 
atrophy of the thenar eminence.  The findings in the left 
upper extremity were the same, except there was slightly more 
atrophy in the first dorsal interosseous muscle, the 
lumbricalis and the abductor digiti quinti.  Sensory 
examination for both upper extremities demonstrated a 
decrease in light touch perception in a globe pattern 
extending just above the wrist.  Tendon reflexes were 0-1+ at 
brachial radial, 1+ at biceps and triceps in both upper 
extremities.  In the left upper extremity there was rather 
extensive scarring from several surgeries.  The degree of 
severity of the distal peripheral neuropathy in both upper 
extremities was moderate to moderately severe.

In the lower extremities, during the examination there was no 
dangle of the foot and no footdrop.  There was weakness of 
dorsiflexion of the first phalanx of all toes, that was 
weakness in the extensor hallucis longus and the extensor 
digitorum brevis muscles to 4+/5.  There was weakened 
abduction and adduction, that was external and internal 
rotation of both feet and there was diminished sensation to 
light touch covering the dorsum of both feet.  Active 
movement of the muscles below the knees was possible and 
flexion of the knee was normal.  Primary sensations in both 
lower extremities demonstrated a high stocking impairment in 
primary sensations.  Tendon reflexes were 0 in the ankle 
jerks and 0-1+ in the knee jerks.  This was a symmetrical 
impairment in reflexes.  

The examiner diagnosed the veteran with distal 
polyneuropathy, which affected the median and ulnar nares in 
both upper extremities, particularly distally to a moderate 
degree.  In the lower extremities the distal branches of 
sciatic and sural nerves were reflected.  This was primarily 
a sensory affection but the tendon reflexes are diminished to 
absent so there was a motor nerve component present.  This 
too was moderate to moderately severe.  In addition, there 
was the weakness in the proximal hip go muscles that was 
moderately severe and prevented the veteran from arising from 
a seated position without assistance and would have 
significant impairment in his ability to stand, his ability 
to walk and particularly his ability to walk on uneven 
surfaces and to climb stairs.

The examiner opined that these findings, while consistent 
with his history of rheumatoid arthritis and inflammatory 
disease, were more consistent with the effects of diabetes 
and within reasonable medical certainty that this reflected a 
moderately severe diffuse peripheral neuropathy related to 
diabetes.

B..  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where, as here,  the question for consideration 
is the propriety of the initial rating assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected peripheral neuropathy 
affecting each  upper extremity has been evaluated as 30 
percent disabling since May 8, 2001, under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8515, for impairment of 
the median nerve.  

The Rating Schedule provides ratings for disability of the 
median nerve (or neuritis or neuralgia) when there is 
evidence of moderate incomplete paralysis (30 percent major 
extremity/20 percent minor extremity), severe incomplete 
paralysis with marked muscular atrophy (50 percent major 
extremity/40 percent minor extremity), or complete paralysis 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended, cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm, flexion of wrist weakened, and pain 
with trophic disturbances (70 percent major extremity/60 
percent minor extremity).  See 38 C.F.R. § 4.124, Diagnostic 
Codes 8515, 8615, 8715 (2005).

The veteran's service-connected peripheral neuropathy 
affecting each lower extremity the peripheral neuropathy has 
been evaluated as 40 percent disabling since May 8, 2001, 
under the provisions of 38 C.F.R. §  4.124a, Diagnostic Code 
8520-8521, for impairment of the sciatic nerve.  

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral,  
characterized by loss of reflexes, muscle atrophy, sensory  
disturbances, and constant pain, at times excruciating, is to  
be rated on the scale provided for injury of the nerve  
involved, with a maximum equal to severe, incomplete,  
paralysis.  The maximum rating that may be assigned for  
neuritis not characterized by organic changes referred to in  
this section will be that for moderate, or with sciatic nerve  
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

The specific rating criteria for impairment involving the  
sciatic nerve are set forth under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve.  
This diagnostic code provides that a 40 percent rating for 
moderately severe incomplete paralysis, and 60 percent rating 
for severe incomplete paralysis, with marked muscular 
atrophy.  A maximum 80 percent rating may be  assigned when 
there is complete paralysis, i.e., in instances  where the 
foot dangles and drops, there is no active movement  possible 
of muscles below the knee, and flexion of the knee  is 
weakened or (very rarely) lost.

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree. 

Considering the evidence in light of above-noted legal 
criteria, the Board finds that, since the May 2001 effective 
date of the grant of service connection for each disability, 
no higher initial rating is assignable.
The evidence of record demonstrates the veteran's service-
connected peripheral neuropathy of each upper extremity is 
manifested by no more that moderate incomplete paralysis of 
the median nerves.  As noted above, the July 2005 VA examiner 
did not describe evidence of severe incomplete paralysis with 
marked muscular atrophy.  Instead, the examiner described the 
veteran's impairment of the upper extremities in terms of 
moderate to moderately-severe, with no atrophy of the thenar 
eminence with slightly more atrophy in the left, first dorsal 
interosseous muscle, the lumbricalis, and the abductordigita 
quinti.  The Board finds that this evidence more nearly 
approximates the criteria for moderate impairment as opposed 
to severe.  See Diagnostic Code 8515.  VA law provides that 
when neurologic involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  See 
38 C.F.R. § 4.124. 

In the absence of severe incomplete paralysis of the median 
nerve with marked muscular atrophy, entitlement to a ratings 
in excess of 30 percent for peripheral neuropathy of the 
right and left lower extremities are not warranted.  It 
appears that the RO determined that the veteran did not have 
a dominant hand and, therefore, it evaluated both upper 
extremities as dominant under Diagnostic Code 8515 for 
moderate incomplete paralysis of the median nerve.

The evidence of record also demonstrates the veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities are manifested by no more than moderate 
incomplete paralysis of the sciatic nerve.  As shown above, 
the April 2002 VA examiner noted that there was no muscle 
atrophy in the lower extremities.  The examiner's impression 
was that the veteran had profound muscle weakness in the 
proximal lower extremities.  The July 2005 VA examiner 
described the veteran's impairment of the lower extremities 
in terms of moderate to moderately-severe.  The Board finds 
that this evidence more nearly approximates the criteria for 
moderate impairment as opposed to severe.  There is no 
medical evidence showing that the veteran has marked muscular 
atrophy at any time during the pendency of this appeal.  

In the absence of severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy, entitlement to a rating 
in excess of 40 percent, each, for peripheral neuropathy of 
the right and left lower extremities is not warranted.
The Board does not doubt the sincerity of the veteran's 
beliefs that his peripheral neuropathy of the upper and lower 
extremities is more severely disabling than rating.  However, 
as he is not a licensed medical practitioner; as such, his 
opinion as to severity of a disability are of limited 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir.1997).  There is no competent evidence demonstrating 
that the reported findings of any examination are erroneous , 
or that any of the  veteran's service-connected disabilities 
have increased in severity since he was last examined.  his 
VA examination nor that.  As indicated above, the medical 
evidence, collectively, indicates that none of the 
disabilities is more than moderately disabling pursuant to 
the applicable rating criteria.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record presents nobasis, at any 
point since the May 8, 2001, effective date of the grant of 
service connection for any of the disabilities under 
consideration, for assignment of any higher rating on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) 
(addressed in the August 2005 SSOC).  There simply is no 
showing that any disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise presented such an exceptional or unusual 
disability picture as to render impractical the application 
of the normal schedular criteria.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Under these circumstances, the Board must conclude that there 
is no basis for staged rating of any disability under 
consideration, pursuant to Fenderson, and that the claims for 
higher initial must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as competent evidence simply does 
not support any of the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for hypertension, claimed as secondary to 
the service-connected DM, is denied.

Service connection for arthritis, claimed as secondary to the 
service-connected DM, is denied.

An initial rating in excess of 30 percent for right upper 
extremity peripheral neuropathy with carpal tunnel syndrome 
is denied.

An initial rating in excess of 30 percent for left upper 
extremity peripheral neuropathy with carpal tunnel syndrome 
is denied.

An initial rating in excess of 40 percent for right lower 
extremity peripheral neuropathy is denied.

An initial rating in excess of 40 percent for left lower 
extremity peripheral neuropathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


